Citation Nr: 0639403	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-06 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ulcer disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

5.  Entitlement to an evaluation in excess of 30 percent for 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1972 to June 
1974.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In March 2003, in support of his claims, the veteran 
participated in an informal conference with a Decision Review 
Officer at the RO.  The report of that conference is of 
record.

In February 2006, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.

For the reasons explained in the Remand section of this 
decision, the Board again remands the claims of entitlement 
to service connection for diabetes mellitus and whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for an ulcer disability to 
the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's right knee disability is mild, objectively 
manifesting as tenderness and a 5 degree loss of flexion.


3.  The veteran's left knee disability is mild, objectively 
manifesting as tenderness and a 10 degree loss of flexion.

4.  The veteran experiences tension-type headaches daily, 
which are not completely prostrating.

5.  No disability at issue in this appeal is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159,3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159,3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2005).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159,3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 8100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claims for increased evaluations by letter dated April 2004, 
after initially deciding those claims in a rating decision 
dated January 2001.  The timing of such notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  

First, as explained below, the April 2004 notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
decided the veteran's claims for increased evaluations, the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claims for increased evaluations and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the April 2004 notice letter, the RO 
acknowledged the claims being decided, informed the veteran 
of the VCAA and VA's duty to assist and explained to him that 
it was developing his claims pursuant to that duty.  In 
noting what the evidence needed to show to substantiate the 
veteran's claims for increased evaluations, the RO referred 
the veteran to a supplemental statement of the case issued 
the same month.  Therein, the RO was very specific with 
regard to the type of evidence needed to substantiate the 
veteran's claims for increased evaluations.  In the April 
2004 notice letter, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
VA was responsible for securing.  The RO indicated that it 
would make reasonable efforts to help the veteran get the 
evidence necessary to support his claims provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to identify or send 
directly to VA all evidence that he thought would support his 
claims.  The RO also advised the veteran to sign the enclosed 
forms authorizing the release of his medical records if he 
wished VA to obtain them on his behalf.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
evaluations.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to those claims, including VA and private medical records and 
records from the Social Security Administration.  The veteran 
does not now claim that there is any outstanding evidence for 
VA to secure in support of these claims.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims for increased evaluations 
by affording him VA examinations, during which examiners 
addressed the severity of the veteran's knee disabilities and 
headaches.  The veteran does not now claim that the reports 
of these examinations are inadequate for rating purposes.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran contends that he is entitled to increased 
evaluations for his knee disabilities and headaches.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 .F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Knees

The RO has evaluated the veteran's right and left knee 
disabilities as 10 percent disabling pursuant to Diagnostic 
Code (DC) 5019.  DC 5019 indicates that bursitis is to be 
rated based on limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019 (2005).  
DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2005).

The appropriate DCs for the specific joint involved in this 
case are DCs 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2005).  DC 5257 provides that a 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2005).

Based on the foregoing regulatory provisions and GC opinions, 
as well as the reasoning noted below, the evidence 
establishes that the veteran's right and left knee disability 
pictures do not more nearly approximate the criteria for 
evaluations in excess of 10 percent under any applicable DC.

From service, when the veteran first complained of knee pain 
secondary to bursitis, until 2000, when he filed his most 
recent claim for increased evaluations for his right and left 
knee disabilities, the veteran sought treatment for knee 
complaints and underwent multiple VA examinations of his 
knees.  During all but one treatment visit and all 
examinations, treatment providers and VA examiners 
consistently noted no knee abnormalities.  In addition, x-
rays of the knees showed no abnormalities.  During one 
treatment visit in March 1977, a medical professional noted 
tenderness over the right lateral joint area attributable to 
sclerotic changes in the tibial plateau.

In October 1993, SSA found the veteran disabled, effective 
from August 1988, primarily due to chronic ulcerative colitis 
and secondarily due to osteoarthritis.  The records upon 
which SSA relied in so finding do not note any knee problems 
contributing to such disability.  

Since 2000, the veteran has undergone additional VA 
examination of his knees.  During one examination, conducted 
in November 2000, he reported intermittent sharp knee pain, 
giving away, a feeling of fullness in the legs, occasional 
weakness, fatigability and incoordination.  An examiner noted 
slight left knee tenderness anteromedially, but no other 
abnormalities.  He indicated that the veteran had anterior 
knee pain bilaterally, which was mild and caused no 
functional loss as far as range of motion was concerned.  X-
rays confirmed no abnormalities.

During another examination, conducted in March 2003, the 
veteran reported worsening daily pain, more on the left, and 
occasional swelling and popping.  The examiner noted no 
abnormalities.  He indicated that the veteran had no 
tenderness to palpation, effusion or crepitation, stable 
ligaments, extension to 0 degrees bilaterally, flexion of the 
right knee to 135 degrees, flexion of the left knee to 
130 degrees with complaints of pain, and no flare-ups or 
exacerbations.  X-rays showed no abnormalities.  The examiner 
characterized the functional impairment caused by each knee 
disability as mild, with a loss of 5 degrees of range of 
flexion on the right and a loss of 10 degrees of range of 
flexion on the left.

The above evidence establishes that the veteran's right and 
left knee disabilities are mild, the right objectively 
manifesting as tenderness and a 5 degree loss of flexion and 
the left objectively manifesting as tenderness and a 10 
degree loss of flexion.  The 10 percent evaluations currently 
assigned the veteran's right and left knee disabilities 
contemplate the tenderness and loss of motion, as well as the 
veteran's subjective complaints of pain, swelling, popping, 
giving away, weakness, fatigability and incoordination.  An 
evaluation in excess of 20 percent is not assignable for such 
symptomatology under DCs 5019, which governs ratings of 
bursitis, or under 38 U.S.C.A. §§ 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. at 206-7, because even 
assuming that the subjective symptoms manifest as alleged, 
there is no indication that they cause limitation of motion 
of either knee that is so severe, it is compensably disabling 
under DC 5260 or 5261. 

In addition, increased evaluations are not assignable under 
DC 5257 as no medical professional has noted subluxation or 
instability of either of the veteran's knees.  For the same 
reason and because x-rays have failed to establish that the 
veteran has arthritis in either of his knees, separate 
evaluations are not assignable under DCs 5003 and 5257. 



B.  Headaches

The RO has evaluated the veteran's headaches as 30 percent 
disabling pursuant to DC 8100.  DC 8100 provides that a 30 
percent evaluation is assignable for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 30 percent 
evaluation is assignable for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124 DC 8100 (2005).

Based on the reasoning noted below, the evidence establishes 
that the veteran's headache disability picture does not more 
nearly approximate the criteria for an evaluation in excess 
of 30 percent under DC 8100.

From service, when the veteran first complained of headaches 
secondary to a head injury, until 2000, when he filed his 
most recent claim for an increased evaluation for headaches, 
the veteran received treatment, including inpatient, for 
headaches and underwent multiple VA neurological 
examinations.  During treatment visits in the 1970s and the 
examinations, the veteran reported intermittent to continuous 
headaches, which medical professionals confirmed.  
Neurological testing revealed no abnormalities.  

More specifically, during a VA hospitalization in March 1975, 
the veteran reported headaches with blurry vision, 
photophobia and the need to wear special glasses.  Again, 
testing revealed no abnormalities.  During a VA examination 
conducted in September 1978, the veteran reported that he 
felt lightheaded when he had headaches and that such 
headaches lasted one to two weeks at a time.  The examiner 
characterized such headaches as severe.  Another VA physician 
confirmed such characterization during a VA outpatient 
treatment visit in November 1978.  During an outpatient 
treatment visit in March 1979, the veteran indicated that the 
headaches were causing extreme pain.  During a VA examination 
conducted in October 1979, an examiner characterized the 
veteran's headaches as moderately severe. 

In October 1993, SSA found the veteran disabled, effective 
from August 1988, primarily due to chronic ulcerative colitis 
and secondarily due to osteoarthritis.  The records upon 
which SSA relied in so finding do not indicate that the 
veteran's headaches contributing to such disability.  

Since 2000, the veteran has undergone additional VA 
examinations.  During one examination, conducted in November 
2000, he reported that, although he occasionally wore dark 
glasses, he no longer noticed his headaches as he had become 
used to them.  He indicated that he occasionally took Motrin 
when he had headaches and denied nausea and vomiting (except 
that morning), photophobia and phonophobia.  The examiner 
noted no abnormalities on physical evaluation.  He diagnosed 
chronic daily headaches, predominantly tension type, with no 
characteristics of migraines.  He indicated that the 
veteran's psychiatric problem was more disabling than his 
headaches.

In 2002, the veteran twice sought VA outpatient treatment for 
headaches he described as occurring frequently.

During another examination, conducted in March 2003, the 
veteran reported constant headaches that cause pain and 
necessitate the use of pain medication.  He indicated that, 
occasionally during a day, he had a period during which his 
head did not hurt.  The examiner noted that, on massage of 
the veteran's temporalis muscles, the head pain improved.  
The examiner noted no abnormalities.  He indicated that the 
veteran had chronic daily headaches, typical of tension type 
headaches, which have not improved or worsened in recent 
years.

The above evidence establishes that the veteran experiences 
tension-type headaches daily.  Although such headaches occur 
frequently, they have never been so severe as to be 
considered completely prostrating.  Even during the 1970s, 
when the veteran regularly complained of such headaches, he 
did not indicate that they were prostrating.  Moreover, since 
his discharge from service, he has never reported that they 
interfere with his economic adaptability.  Rather, the record 
shows that, to the extent the veteran is economically 
inadaptable, such inadaptability is due to gastrointestinal 
and back disabilities.  An evaluation in excess of 30 percent 
is thus not assignable for the veteran's headache 
symptomatology under DC 8100.

C.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in 
this decision.  The veteran does not allege that any of these 
disabilities, alone, causes marked interference with the 
employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claims for increased evaluations do not 
present such exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand any 
of these claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the evaluations currently assigned his knee 
disabilities and headaches are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for 
knee disabilities and headaches have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but with regard to each 
claim, there is not an approximate balance of positive and 
negative evidence of record.  Therefore, reasonable doubt 
could not be resolved in the veteran's favor.  


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.

An evaluation in excess of 10 percent for a left knee 
disability is denied.

An evaluation in excess of 30 percent for headaches is 
denied.


REMAND

The veteran also claims entitlement to service connection for 
diabetes mellitus and an ulcer disability.  Additional action 
is necessary before the Board decides these claims.

In April 2004, the RO provided the veteran notice of his 
rights and
responsibilities under the VCAA with respect to claims for 
service connection and
increased evaluations.  Such notice does not include any 
information on claims to
reopen, or more specifically, the veteran's claim of whether 
new and material
evidence has been received to reopen a claim of entitlement 
to service connection
for an ulcer disability.  Recently, the Court issued 
decisions requiring VA to
provide claimants more comprehensive notice with regard to 
claims for service
connection and claims to reopen.  See Dingess/Hartman v. 
Nicholson, 19 Vet.
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Even considering collectively the content of the April 2004 
letter and the statement of the case and supplemental 
statements of the case issued during the course of this 
appeal, the information of record does not constitute 
sufficient VCAA notice, as interpreted by the Court, with 
regard to the veteran's claim to reopen.  VA must therefore 
provide the veteran more comprehensive notice on remand.  

The Board defers consideration of the veteran's claim of 
entitlement to service connection for diabetes mellitus until 
the action requested above is completed.  This claim is 
inextricably intertwined with the veteran's claim to reopen.  
The veteran contends that he developed diabetes mellitus 
secondary to medication taken to control his ulcer 
disability.  Therefore, a favorable decision on the claim to 
reopen would affect the disposition of the claim for service 
connection for diabetes mellitus.

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for an ulcer 
disability, which satisfies the 
requirements of the Court's holdings in 
Dingess/Hartman and Kent.

2.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


